Citation Nr: 0606381	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-42 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating than 10 percent 
for mechanical low back strain.  

2.  Entitlement to a higher initial rating than 10 percent 
for a muscle strain of the right calf.  


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from September 1978 
to March 2004. 
b
This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted the veteran service connection for 
mechanical low back strain, and assigned an initial 10 
percent rating, as well as from a September 2004 rating 
decision, which granted service connection for a muscle 
strain of the right calf, and assigned an initial 10 percent 
rating.  

The issue of a higher initial rating for a muscle strain of 
the right calf from 10 percent, addressed in the REMAND 
portion of the decision below, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period from the grant of service 
connection to the present, the veteran's lumbar spine 
disability is manifested by complaints of pain associated 
with motion, and flare-ups occurring with prolonged activity; 
objective clinical findings include range of flexion to 95 
degrees, extension to 30 degrees, lateral bending to 30 
degrees, and rotation to 30 degrees.  

2.  Throughout the period from the grant of service 
connection to the present, there has not been prescribed 
bedrest, diagnosis of intervertebral disc syndrome, or 
sufficient objective evidence of neurological symptoms to 
warrant a separate rating.


CONCLUSION OF LAW

The criteria for a higher initial disability rating than 10 
percent for mechanical low back strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the RO did provide the veteran 
with a letter which met the notification requirement of the 
VCAA in a letter dated November 2003.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the November 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that to support 
the claim for service-connected compensation benefits, the 
evidence must show the following three things:

You had an injury in military service or a disease 
that began in or was made worse during military 
service, or that there was an event in service 
which caused an injury or disease.  

You have a current physical or mental disability.

There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  
	
It is pointed out that the initial rating on appeal was first 
raised in a notice of disagreement submitted in response to 
the VA's notice of its decision on a claim.  Under 38 U.S.C. 
§ 5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the initial rating issue 
on appeal did not stem from an application for benefits.  The 
veteran filed a claim for service connection for his low 
back, and he was given the notices required under VCAA in 
November 2003.  Subsequently, his claim was granted, and he 
filed a notice of disagreement as to the rating assigned.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.  

In addition, the RO informed the veteran in the November 2003 
letter about the information and evidence that VA would seek 
to provide including obtaining evidence kept by any Federal 
agency, including medical records from VA hospitals or from 
the Social Security Administration, and that it would try to 
obtain private records if the veteran provided enough 
information about them so that it could request them.  

In the November 2003 letter, the RO also informed the veteran 
about the information and evidence he was expected to 
provide.  Specifically, the RO told the veteran that he 
should provide enough information about his records so that 
it could request them from the person or agency that had 
them.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, and statement of the case (SOC), of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran throughout 
the course of this appeal by providing him with an SOC which 
informed him of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.


Background

The veteran underwent a VA examination in December 2003.  It 
was noted that the veteran had had back pain since 1982 when 
he injured his back while working near a B-52 aircraft.  The 
veteran stated that he took Motrin for his back pain.  He had 
had chiropractic therapy, which was also well documented.  He 
denied numbness, tingling, or shooting pains down the lower 
extremities.  Pain and stiffness occurred daily.  Flare-ups 
occurred with prolonged activity, standing, and walking, and 
could last from an hour to a day.  He denied any periods of 
incapacitating episodes of back pain or bed rest prescribed 
by a physician.  He said he could not do any more running 
because of his back.  Neurologic examination was grossly 
intact.  The veteran was able to forward flex to 95 degrees, 
posteriorly extend to 30 degrees, laterally flex to 30 
degrees, and laterally rotate to 30 degrees.  He did all 
these movements without difficulty.  The musculature of the 
back was strong, and he had no postural abnormalities nor any 
fixed deformities.  Deep tendon reflexes were 2+/4 in both 
lower extremities.  (Reflexes are usually graded on a 0 to 4+ 
scale and 2+ is normal.  Medical Abbreviations:  12,000 
Conveniences at the Expense of Communications and Safety 280 
(8th ed. 1997)).  Ankle jerks were present and pulses and 
sensation ere intact in both lower extremities.  The straight 
leg raising test was negative.  X-rays of the low back were 
normal.  

Diagnosis was mechanical low back strain.  Regarding DeLuca 
findings, the examiner commented that the veteran was able to 
do additional forward flexion exercises when pain began at 60 
degrees of forward flexion, and then he went to 95 degrees 
each time.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1996).  The veteran complained of 
mild pain, but no weakness, fatigability, or incoordination 
was noted.  

Relevant laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), the disability ratings are to be assigned with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

38 C.F.R. § 4.71a, , Diagnostic codes 5235 to 5243 (effective 
September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  

Analysis

The veteran is service-connected for lumbosacral strain, 
under Diagnostic Code 5237.  He contends that he is entitled 
to a higher initial rating than the 10 percent currently 
assigned.  

In order to be entitled to a higher initial rating, the 
evidence must show one of three things.  One, the veteran is 
entitled to a 20 percent rating if he has forward flexion of 
the thoracolumbar spine between 30 and 60 degrees.  However, 
at the December 2003 VA examination, he had flexion of 95 
degrees.  

Two, the veteran is entitled to a 20 percent initial rating 
if he has combined range of motion of the thoracolumbar spine 
less than 120 degrees.  However, at the VA examination, his 
combined range of motion, i.e., forward flexion, extension, 
left and right lateral flexion, and left and right rotation, 
was 245 degrees.  

Finally, he is entitled to a 20 percent initial rating if he 
has muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  However, at the VA 
examination, no such findings were made.  The musculature of 
the back was strong, and he had no postural abnormalities or 
any fixed deformities.  Thus, since the veteran does not meet 
any of the aforementioned three criteria, he is not entitled 
to a higher initial rating to 20 percent when his disability 
is rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The Board notes that under the General Rating Formula, pain 
is specifically contemplated in the disability rating 
assigned.  As set out above, the disability ratings are 
assigned with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Thus, an 
increased rating based solely on the veteran's complaints of 
pain is not deemed appropriate.  

Regarding the other factors discussed in 38 C.F.R. §§ 4.40 
and 4.45, the examiner at the veteran's December 2003 
examination noted that there was no weakness, fatigability, 
or incoordination.  Although the veteran described flare-ups 
occurring with prolonged activity, standing, and walking, and 
indicated they could last from an hour to a day, the findings 
were such at the veteran's VA examination that even with 
flare-ups considered, the veteran's range of motion can not 
be considered the equivalent of the criteria for a 20 percent 
rating.  In particular, the veteran's 95 degrees of flexion 
were even greater than the requirement for a 10 percent 
rating, i.e., between 60 and 85 degrees of flexion.  
Similarly, his combined range of motion of 245 degrees was 
greater than even the requirements for a 10 percent rating, 
i.e., between 120 degrees and 235 degrees.  Thus, even 
considering the veteran's flare-ups that he has described, 
since his objective findings did not approach the findings 
for a 20 percent finding, an increased rating based 
limitation of function during flare-ups is not appropriate.  
Accordingly, the Board finds insufficient evidence to warrant 
a higher disability evaluation on the basis of additional 
functional loss under 38 C.F.R. §§ 4.40 and 4.45.

At the examination, the veteran's neurlogic examination was 
grossly intact.  Thus, as no objective neurologic 
abnormalities were noted at the VA examination, the veteran 
is not entitled to a separate rating pursuant to Note (1) 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

As the veteran has not been diagnosed with intervertebral 
disc disease, consideration of the veteran's disability under 
the Formula for Rating Intervertebral Disc Syndrome based on 
Incapacitating Episodes is not appropriate.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against a higher initial rating than 10 percent for 
mechanical low back strain.  Accordingly, the veteran's claim 
must be denied.  

The above decision is based on the VA Schedule for Rating 
Disabilities.  There has been no assertion or showing that 
service-connected disability has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995)


ORDER

Entitlement to a higher initial rating than 10 percent for 
mechanical low back strain is denied.  

REMAND

In a September 2004 rating decision, the RO granted service 
connection for a muscle strain of the right calf, and 
assigned a 10 percent rating effective April 1, 2004.  In the 
veteran's VA Form 9, dated November 2004, the veteran 
disagreed with this decision, arguing that the assessment of 
his muscle strain of the right calf was incorrect.  As this 
statement is accepted as a Notice of Disagreement (NOD), the 
Board is required to remand the issue of a higher initial 
rating than 10 percent for a muscle strain of the right calf, 
for issuance of a Statement of the Case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

For the reasons discussed above, the veteran's claim is 
REMANDED for the following action:

The RO should issue a Statement of the 
Case concerning the issue of a greater 
initial rating than 10 percent for a 
muscle strain of the right calf.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 38 
U.S.C.A. § 7105 (West 2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


